Citation Nr: 0704346	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to a rating in excess of 40 percent for paralysis 
of right ulnar nerve.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1943 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision in which the RO 
awarded the veteran a 40 percent rating for his service-
connected paralysis right ulnar nerve, residuals shell 
fragment wound.  The veteran filed a notice of disagreement 
(NOD) with the assigned rating in September 2004, and the RO 
issued a statement of the case (SOC) in May 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2005.

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

In this regard, the Board notes that the rating criteria for 
a 60 percent rating for ulnar nerve neuropathy requires 
complete paralysis with findings of the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8516 (2006).

In February 2004, the veteran underwent a VA examination in 
connection with the claim.  However, the Board notes that the 
examiner did not address all the rating criteria for a 60 
percent rating, to include whether the veteran had flexor 
contraction of the ring and little finger, loss of extension 
of ring and little fingers, whether the veteran could spread 
the fingers, and whether flexion of the wrist was weakened.  
Therefore, the Board finds that a VA examination is necessary 
which addresses all applicable criteria for the 60 percent 
rating under Diagnostic Code 8516.

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in a denial of the claim for 
increase.  38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled neurological examination, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and evidence pertinent to 
his claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant provide all evidence in his possession, and ensure 
that its letter meets the requirements of the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to his claim on 
appeal.  The RO should also invite the 
veteran to submit all pertinent evidence in 
his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO should ensure that its letter to the 
veteran meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond, 
although VA may decide the claim within the 
one-year period. 

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, or the 
time period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo neurological examination 
for his paralysis of the right ulnar nerve, 
by a physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, must 
be made available to the physician 
designated to examine the veteran, and the 
report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.  

The examiner should render specific 
findings as to whether the veteran has 
"griffin claw" deformity, due to flexor 
contraction of ring and little fingers, 
and/or very marked atrophy in dorsal 
interspace and thenar and hypothenar 
eminences; whether there is loss of 
extension of ring and little fingers; 
whether the veteran cannot spread the 
fingers (or reverse); whether he can 
adduct the thumb; and whether flexion of 
the wrist is weakened.

Considering all clinical findings, the 
examiner should provide an assessment as 
to whether impairment of the-connected 
right ulnar nerve is best chararacterized 
as resulting in mild, moderate, or severe 
incomplete paralysis; or complete 
paralysis.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled examination sent to 
him by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

